Citation Nr: 0815831	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-33 833	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $9,337.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $9,337 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would not deprive the veteran 
of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$9,337 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  

In December 2000, a claim was received from the veteran for 
VA pension benefits.  He reported that his total family 
income consisted of Social Security Administration (SSA) 
benefits for him and his spouse.  He was married to O.M.S. at 
the time of the application.  

In a September 2001 rating decision, entitlement to VA 
pension benefits was granted.  In a September 2001 letter, 
the veteran was notified that he had been awarded improved 
pension benefits effective January 1, 2001.  He was advised 
that his rate of pension was based on his income.  The RO 
indicated that his income consisted of the SSA benefits 
received by the veteran.  The veteran's spouse had died in 
December 2000; thus her income was not included.  The veteran 
was provided a VA Form 21-8768, which advised him that he was 
obligated to provide prompt notice of any change in income or 
net worth or dependency status and that a failure to provide 
such would result in the creation of an overpayment which 
would be subject to recovery.  It further stated that when 
reporting income, the total amount and source of all income 
received should be reported

In January 2002, the veteran was notified that his pension 
benefits were being adjusted due to changes in the amount of 
SSA benefits being received.  He was again provided a VA Form 
21-8768, which again advised him of his responsibility to 
promptly report to VA any changes in his income and marital 
status.

In February 2003, the veteran was sent a letter notifying him 
of his rate of pension.  He was again provided a VA Form 21-
8768, which advised him of his responsibility to promptly 
report to VA any changes in his income and marital status.

In February 2004, the veteran was sent a letter notifying him 
of his rate of pension.  He was again provided a VA Form 21-
8768, which advised him that he was obligated to provide 
prompt notice of any change in income or net worth or 
dependency status and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  It further stated that when reporting 
income, the total amount and source of all income received 
should be reported.

In January 2005, the veteran notified VA that he had married 
M.M.S. in May 2002.  In a November 2005 letter, financial 
information was requested from the veteran in order to 
ascertain the income of his current spouse.  The requested 
information was not received so, in a January 2006 letter, 
the veteran was notified that his pension benefits were being 
retroactively terminated effective June 1, 2002, the first 
day of the month after his marriage occurred.  

In February 2006, the veteran was notified that the 
retroactive termination of his pension benefits resulted in 
the creation of an overpayment in the amount of $9,022.  

In March 2006, an eligibility verification report (EVR) was 
received from the veteran in which he reported that his 
family's monthly income consisted of SSA benefits as well as 
a $400 "injury" payment being made to his spouse.  

In April 2006, the veteran requested a waiver of the recovery 
of that debt.  He indicated that he was unaware that he was 
supposed to report his new marriage.  

The veteran also submitted a financial status report in which 
he indicated that his family's monthly income was exceeded by 
expenses by about $220.  He indicated that the monthly income 
consisted solely of their SSA benefits.  He did not report 
any "injury" payment that was recurring.  He reported that 
he had minimal assets and monthly debt installment payments 
to four creditors.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In May 2006, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $9,022 would not 
be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

Thereafter, additional information was requested regarding 
the "injury" payment.  The veteran indicated that it was a 
monthly payment.  The veteran also alleged that he did not 
understand information from VA because he only has a second 
grade education.  The veteran also provided income forms 
dating back to 2002.  

Thereafter, the veteran's benefits were again retroactively 
adjusted to add the veteran's current spouse to his benefits 
and to reflect her actual income.  The amount of the 
overpayment was readjusted to reflect the additional of the 
spouse and to reflect her income being considered in 
countable income.  This action changed the total amount of 
the current overpayment to $9,337, a waiver of which 
continued to be denied.  

With regard to the claim of waiver, the Board must consider 
the standard of "equity and good conscience."

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA of his marital change and 
complete family income.  He was repeatedly notified via VA 
letters and VA Forms 21-8768 of his obligation to fully 
report his dependency status and total income, as a pension 
recipient.  He did not do so.  The Board is cognizant of the 
veteran's limited education; however, he signed the completed 
income forms and has contacted VA in written correspondence.  
He did not indicate that he had any difficulty in doing so.  
He has had the guidance of a service representative since 
2000, if he encountered any difficulty with the VA notices.  
He never notified VA during that time period that he was 
having problems understanding any VA letters.  The 
overpayment is the result of his own actions.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive or in excess 
of what he was entitled to receive.  Thus, the recoupment of 
those benefits did not defeat the purpose of the benefit 
because the veteran was married and his family income 
constituted excessive income to receive the amount of pension 
benefits that he was paid.  While the veteran may not feel 
that his family income was substantial, it was his 
responsibility to report it and let VA determine his rate of 
benefits.  He was fully notified of what he needed to do.  A 
failure to recoup the benefits would cause unjust enrichment 
to the debtor for the same reason; the veteran's rate of 
pension was not paid on his actual income computation.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue. A financial status report indicated that monthly 
income was exceeded by monthly debts by about $220.  However, 
the spouse's additional income of $400 per month was not 
included.  Thus, monthly income exceeds monthly debt.  
Therefore, the Board does not believe that recovery of the 
overpayment would deprive the veteran and his family of the 
basic necessities of life.  As such, the Board is simply 
unable to conclude that there is undue financial hardship in 
this case.  Moreover, the Board is unable to find a reason 
that the indebtedness to the Government should not be 
afforded the same consideration and attention he provides to 
his other obligations, particularly the four creditors to 
which he pays installment debts.

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.




ORDER

A waiver of the recovery of an overpayment of improved 
disability pension benefits in the amount of $9,337 is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


